Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-20 are pending. Claims 21-34 have been cancelled. Claims 19-20 have been withdrawn due to non-elected claims. Claims 1-18 have been examined.

Election/Restriction
Applicant’s election with traverse of Group I, claims 1-18, and the Species Group A: fibronectin of claim 9 and Species Group B: CD4+ of claim 12, in the reply filed on 1/31/2022 is acknowledged. Claims 19-20 have been withdrawn due to non-elected claims. 
The traversal filed on 1/31/2022 has been fully considered but is not persuasive. In brief, although claims 1 and 19 have been amended, the amendment does not add additional limitations to the original microfluidic biochip device. Gurkan et al. (WO2016019142A1) still teach the technical feature of a microfluidic biochip, and this technical feature is not a special technical feature for the reasons set forth in the restriction. Regarding the species election requirement, a single species must be elected from each of Species Group A and Species Group B, therefore Species Group A and Species Group B are not mutually exclusive.


Priority
This application, Serial No. 16/493,561 (PGPub: US 20210140941A1) was filed 09/12/2019. This application is a 371 of PCT/US18/22888 filed on 03/16/2018, which claims benefit of U.S. Provisional Patent Application 62/596,630 filed on 12/08/2017, 62/570,380 filed on 10/10/2017 and 62/472,437 filed on 03/16/2017.

Information Disclosure Statements
The Information Disclosure Statements filed on 12/12/2019 and 04/16/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the shear stress”, which lacks antecedent basis. Clarification is required.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 8, 10, 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 recites “the fluid comprising blood and the cells of interest being red blood cells”, which is not a positive limitation of the device since the sample is obviously not a structure. 
Claim 8 recites “the shear stress on fluid flowing through the microchannel decreasing along the length of the microchannel”, which is not a positive limitation of the device since the shear stress is not a structure. Additionally, there is no structural limitation regarding controlling the shear stress on fluid flowing through the microchannel.
Claim 10 recites “the fluid sample comprising synovial fluid and the cells of interest being white blood cells”, which is not a positive limitation of the device since the sample is obviously not a structure. 

Claim 14 recites “the synovial fluid being diluted with PBS for reducing shear stress on the at least one microchannel”, which is not a positive limitation of the device since there is no structural limitation in the device that performs the recited function.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9 and 15-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gurkan et al. (WO2016019142A1, Pub date: 02/04/2016, hereinafter “Gurkan”).
Regarding Claim 1, Gurkan discloses a microfluidic biochip device (Para. [0002], The present invention is related to biochips, and particularly relates to biochips that 
a housing including at least one microchannel defining at least one cell adhesion region, the at least one cell adhesion region being provided with at least one capturing agent that adheres a cell of interest to a surface of the at least one microchannel when a fluid sample containing cells is passed through the at least one microchannel (Para. [0016], a microfluidic biochip device that includes a housing. The housing includes at least one microchannel that defines at least one cell adhesion region. The at least one cell adhesion region is coated with at least one bioaffinity ligand that adheres a cell of interest when a fluid containing cells is passed through the at least one microchannel); and 
an imaging system for measuring the morphology and/or quantity of cells of interest adhered by the at least one capturing agent to the surface of the at least one microchannel when the fluid sample is passed therethrough (Para. (0016], The device
also includes an imaging system that measures the quantity of cells adhered to the at least one bioaffinity ligand within the at least one microchannel when the fluid is passed through the channels).
It is noted that the limitation “wherein the fluid sample in the at least one microchannel is under hypoxic conditions and/or variable shear rate gradient for fluid flow” is not a positive limitation of the device as it recites the condition of a fluid sample applied to the device. There is no structural limitation recited in claim 1 that can cause 

Regarding Claim 2, Gurkan discloses the biochip device of claim 1, the at least one microchannel comprising multiple microchannels fluidly connected in series, each of the microchannels being provided with a different antibody for capturing different cell subpopulations from the fluid sample (Para. [0018], In some embodiments, the housing can include a plurality of microchannels. Each microchannel can include a separate cell adhesion region coated with at least one bioaffinity ligand. In other embodiments, at least two or at least three of the microchannels can include different bioaffinity ligands; Para. [0128], antibody raised against a cellular protein (e.g., integrin, receptor, adhesion molecule), and sorted by optical recognition. In one embodiment, the present invention contemplates a microfluidic biochip (e.g., a microfluidic SCD biochip) comprising an interrogating antibody. In one embodiment, the antibody coats a microchannel surface. In one embodiment, the antibody captures a cell population of interest).
Regarding Claim 3, Gurkan discloses the biochip device of claim 1, the fluid comprising blood and the cells of interest being red blood cells (Para. [0032], Figs. 9(A-C) illustrate an overview of a SCD microfluidic biochip system for evaluation of red blood cell (RBC) adhesion and deformability in physiological flow conditions. (A) A microfluidic biochip containing 50 μm high channels that can interrogate unprocessed whole blood. The microfluidic biochip is placed on an automated microscope stage for high resolution image recording and analysis of single RBCs). It is noted that this 
Regarding Claim 9, Gurkan discloses the biochip device of claim 3, the capturing agent comprising a bioaffinity ligand including at least one of fibronectin, laminin, and thrombospondin (Para. [0016], The housing includes at least one microchannel that defines at least one cell adhesion region. The at least one cell adhesion region is coated with at least one bioaffinity ligand that adheres a cell of interest when a fluid containing cells is passed through the at least one microchannel. The bioaffinity ligands can include at least one of fibronectin, laminin, selectin, von Willebrands' Factor, thrombomodulin or a C146 antibody).
Regarding Claim 15, Gurkan discloses the biochip device of claim 1, the capturing agent being covalently immobilized to surfaces of each microchannel with a cross-linker (Para. [0036], (A) Adhesion receptors from the immunoglobulin Superfamily (lgSF) BCAM/LU and integrin family (α4β1) are targeted for adhesion to endothelial and sub-endothelial associated proteins, FN and LN. (B) FN and LN are covalently tethered to the glass slide through a cross linker (GMBS) and a self-assembled silane monolayer coating (APTES)).
Regarding Claim 16, Gurkan discloses the biochip device of claim 15, the cross-linker being GMBS (Para. [0036], (A) Adhesion receptors from the immunoglobulin Superfamily (lgSF) BCAM/LU and integrin family (α4β1) are targeted for adhesion to endothelial and sub-endothelial associated proteins, FN and LN. (B) FN and LN are covalently tethered to the glass slide through a cross linker (GMBS) and a self-assembled silane monolayer coating (APTES)).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gurkan (WO2016019142A1) in view of Suresh et al. (WO2016090264, Pub date: 06/09/2016, hereinafter “Suresh”).
Regarding Claim 1, Gurkan discloses a microfluidic biochip device (Para. [0002], The present invention is related to biochips, and particularly relates to biochips that rapidly and easily diagnose or identify hemoglobin disorders, such as hemoglobinopathies (e.g., sickle cell disease (SCD)) as well as biochips that monitor patient health and disease progression based on blood cell analysis), comprising: 
a housing including at least one microchannel defining at least one cell adhesion region, the at least one cell adhesion region being provided with at least one capturing agent that adheres a cell of interest to a surface of the at least one microchannel when a fluid sample containing cells is passed through the at least one microchannel (Para. [0016], a microfluidic biochip device that includes a housing. The housing includes at least one microchannel that defines at least one cell adhesion region. The at least one cell adhesion region is coated with at least one bioaffinity ligand that adheres a cell of interest when a fluid containing cells is passed through the at least one microchannel); and 
an imaging system for measuring the morphology and/or quantity of cells of interest adhered by the at least one capturing agent to the surface of the at least one microchannel when the fluid sample is passed therethrough (Para. (0016], The device

	Gurkan fails to specifically teach the microfluidic biochip wherein the fluid sample in the at least one microchannel is under hypoxic conditions and/or variable shear rate gradient for fluid flow.
	Suresh teaches throughout the publication devices for evaluating mechanical, morphological, kinetic, rheological or hematological properties of cells, such as blood cells under regulated gas conditions (Abstract). 
In detail, Suresh teaches Devices are provided herein for evaluating, characterizing, and assessing properties of cells under controlled gas conditions. In particular, devices are provided for measuring, evaluating and characterizing dynamic mechanical responses of biological cells, e.g., red blood cells, to changes in the level of a gas (e.g., oxygen); the devices are typically designed and configured to permit measurements of cell deformability in a high throughput manner (Pg. 13, Lns. 10-14). Suresh also teaches any of the devices, described herein, may also contain a gas channel. This gas channel may be used to supply a gas to the gas permeable membrane or film of the device in order to regulate the gas content of the fluid in the device. The gas channel may encase the gas permeable membrane or film on a wall of the microfluidic channel such that gas exchange can occur between the gas in the gas channel and the fluid in the microfluidic channel through the gas permeable membrane or film. An exemplary microfluidic device with a gas channel encasing a gas permeable layer is shown in figure lA-lB (Pg. 20, Lns. 17-23). Suresh further teaches the micro-gas 2 control may be used for studying kinetics of cell sickling and unsickling and identification of cell sickling events from a microscopic image; Pg. 35, Lns. 21-23, It should be appreciated that methods provided herein allow for the real-time observation of hypoxia-induced changes in cell morphology. For example, cell sickling in response to low oxygen concentrations). Suresh also teaches the device may be designed and configured to produce any of a variety of different shear rates (Pg. 24, Lns. 20-21).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the microfluidic device of Gurkan with the teaching of Suresh to provide hypoxic blood to the at least one microchannel and to use variable shear rate for fluid flow, for the purpose of providing an in vitro model for vase-occlusion in sickle cell anemia as taught by Suresh (Pg. 43, Lns. 1-15, An in vitro model with a well-defined vascular structure and a well-controlled hypoxia condition, would serve as an ideal tool to investigate many complex pathophysiological processes in vaso-occlusion. Several methods have been developed to mimic oxygen depletion whereby HbS polymerization and subsequent cell sickling can be triggered ... an in vitro model would have the potential to predict the conditions that would lead to vaso-occlusion and to improve the assessment of disease severity by quantifying the individual parameters that modulate vaso-occlusion). Additionally, Gurkan discloses that relative differences in shear stress between HbA, HbS non-
One of skill in the art would have a reasonable expectation of success in combining Gurkan with Suresh because both are directed to a microfluidic device of monitoring hematological properties of blood cells.

Regarding Claim 2, Gurkan in view of Suresh discloses the biochip device of claim 1, the at least one microchannel comprising multiple microchannels fluidly connected in series, each of the microchannels being provided with a different antibody for capturing different cell subpopulations from the fluid sample (Gurkan, Para. [0018], In some embodiments, the housing can include a plurality of microchannels. Each microchannel can include a separate cell adhesion region coated with at least one bioaffinity ligand. In other embodiments, at least two or at least three of the microchannels can include different bioaffinity ligands; Gurkan, Para. [0128], antibody raised against a cellular protein (e.g., integrin, receptor, adhesion molecule), and sorted by optical recognition. In one embodiment, the present invention contemplates a microfluidic biochip (e.g., a microfluidic SCD biochip) comprising an interrogating antibody. In one embodiment, the antibody coats a microchannel surface. In one embodiment, the antibody captures a cell population of interest).

Additionally, it is noted that this claim limitation is not a positive limitation of the device since the sample is obviously not a structure as set forth in 112 (d) rejection.
	Regarding Claim 4, Gurkan in view of Suresh discloses the biochip device of claim 3. Gurkan fails to explicitly disclose a micro-gas exchanger for controlling the oxygen content of the blood prior to delivering the blood to the at least one microchannel. 
Suresh teaches a micro-gas exchanger for controlling the oxygen content of blood prior to delivering the blood to the at least one microchannel analytical device (Pg. 2, Lns. 15-20, In some aspects, the invention is a high throughput method of measuring a property of an individual cell under controlled gas conditions, comprising: flowing a fluid comprising a plurality of cells through one or more constrictions; obtaining a measurement of an individual cell in the fluid; and regulating a level of gas in the fluid; Pg. 9, Lns. 1-15, Fig. IA - Is a schematic of a microfluidic platform for investigation of biophysical alterations in sickle red blood cells (RBCs) under transient hypoxia conditions. The schematic of the microfluidic device with 0 2 control may be used for 
microfluidic device may have at least a portion of the wall that is made of a gas permeable membrane or film. The gas permeable membrane or film may be permeable to any number of gases that are supplied to the gas permeable membrane or film. For example, the membrane or film may be permeable to gasses including but not limited to oxygen).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gurkan with the teaching of Suresh for the purpose of providing an in vitro model for vaso-occlusion in sickle cell anemia as taught by Suresh (Pg. 43, Lns. 1-15, An in vitro model with a well-defined vascular structure and a well-controlled hypoxia condition, would serve as an ideal tool to investigate many complex pathophysiological processes in vaso-occlusion. Several methods have been developed to mimic oxygen depletion whereby HbS polymerization and subsequent cell sickling can be triggered ... an in vitro model would have the potential to predict the conditions that would lead to vaso-occlusion and to improve the assessment of disease severity by quantifying the individual parameters that modulate vaso-occlusion).
Regarding Claim 5, Gurkan in view of Suresh discloses the biochip device of claim 4. Gurkan fails to explicitly disclose the micro-gas exchanger providing hypoxic blood to the at least one microchannel. 
Suresh teaches the micro-gas exchanger providing hypoxic blood to the at least one microchannel (Pg. 9, Lns. 1-15, Fig. IA- Is a schematic of a microfluidic platform for investigation of biophysical alterations in sickle red blood cells (RBCs) under transient 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gurkan with the teaching of Suresh for the purpose of providing an in vitro model for vase-occlusion in sickle cell anemia as taught by Suresh (Pg. 43, Lns. 1-15, An in vitro model with a well-defined vascular structure and a well-controlled hypoxia condition, would serve as an ideal tool to investigate many complex pathophysiological processes in vaso-occlusion. Several methods have been developed to mimic oxygen depletion whereby HbS polymerization and subsequent cell sickling can be triggered ... an in vitro model would have the potential to predict the conditions that would lead to vaso-occlusion and to improve the assessment of disease severity by quantifying the individual parameters that modulate vaso-occlusion).
Regarding Claim 6, Gurkan in view of Suresh discloses the biochip device of claim 1. Gurkan fails to explicitly disclose the at least one microchannel having a width that continuously changes in a direction of fluid flow therethrough. 
Suresh teaches at least one microchannel having a width that continuously changes in a direction of fluid flow therethrough (Pg. 3, Lns. 5-10, In some embodiments the measurement is the distance traveled by one or more cells and/or the time to travel a certain distance through one or more constrictions at a certain pressure; 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gurkan with the teaching of Suresh for the purpose of evaluating cell deformability under controlled gas conditions as taught by Suresh (Pg. 13, Lns. 10-15, Devices are provided herein for evaluating, characterizing, and assessing properties of cells under controlled gas conditions. In particular, devices are provided for measuring, evaluating and characterizing dynamic mechanical responses of biological cells, e.g., red blood cells, to changes in the level of a gas (e.g., oxygen). The devices are typically designed and configured to permit measurements of cell deformabi1ity in a high throughput manner).
Regarding Claim 7, Gurkan in view of Suresh discloses the biochip device of claim 6. Gurkan fails to explicitly disclose the microchannel having a convergent and divergent cross-sectional area along the direction of flow.
Suresh teaches (Pg. 5, Lns. 10-15, In another embodiment the constrictions of the device are a mix of convergent and divergent conduits).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gurkan with the teaching of Suresh for the purpose of evaluating cell deformability under controlled gas conditions as taught by Suresh (Pg. 13, Lns. 10-15, Devices are provided herein for evaluating, characterizing, and assessing properties of cells under controlled gas conditions. In particular, devices 
Regarding Claim 8, Gurkan in view of Suresh discloses the biochip device of claim 6. Gurkan fails to explicitly disclose the shear stress on fluid flowing through the microchannel decreasing along the length of the microchannel.
Suresh teaches a divergent microchannel, which inherently decreases shear stress on fluid flowing through the microchannel along the length of the microchannel (Pg. 3, Lns. 8-10, In some embodiments the measurement is the distance traveled by one or more cells and/or the time to travel a certain distance through one or more constrictions at a certain pressure; Pg. 17, Lns. 1-6, The one or more constrictions may define a divergent conduit. The one or more constrictions may define a conduit having a cross-sectional area, perpendicular to the flow direction through the conduit, that diverges (widens) at a rate of 0.001 μm2/μm ... 10 μm2/μm, or more; Pg. 24, Lns. 17-23, The device may be designed and configured to have a channel cross-sectional area, perpendicular to the flow direction, in a range of 1 μm2 to 10 μm2 ... 500 μm2 to 1500 μm2, for example. The device may be designed and configured to produce any of a variety of different shear rates (e.g., up to 1000 s-1). For example, the device may be designed and configured to produce a shear rate in a range of 10 s-1 to 50 s-1... or 50 s-1 or 1000 s-1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gurkan with the teaching of Suresh for the 
Additionally, it is noted that this claim limitation is not a positive limitation of the device since the sample is obviously not a structure as set forth in 112 (d) rejection.
Regarding Claim 9, Gurkan in view of Suresh discloses the biochip device of claim 3, the capturing agent comprising a bioaffinity ligand including at least one of fibronectin, laminin, and thrombospondin (Gurkan, Para. [0016], The housing includes at least one microchannel that defines at least one cell adhesion region. The at least one cell adhesion region is coated with at least one bioaffinity ligand that adheres a cell of interest when a fluid containing cells is passed through the at least one microchannel. The bioaffinity ligands can include at least one of fibronectin, laminin, selectin, von Willebrands' Factor, thrombomodulin or a C146 antibody).
Regarding Claim 15, Gurkan in view of Suresh discloses the biochip device of claim 1, the capturing agent being covalently immobilized to surfaces of each microchannel with a cross-linker (Gurkan, Para. [0036], (A) Adhesion receptors from the immunoglobulin Superfamily (lgSF) BCAM/LU and integrin family (α4β1) are targeted for adhesion to endothelial and sub-endothelial associated proteins, FN and LN. (B) FN 
Regarding Claim 16, Gurkan in view of Suresh discloses the biochip device of claim 15, the cross-linker being GMBS (Gurkan, Para. [0036], (A) Adhesion receptors from the immunoglobulin Superfamily (lgSF) BCAM/LU and integrin family (α4β1) are targeted for adhesion to endothelial and sub-endothelial associated proteins, FN and LN. (B) FN and LN are covalently tethered to the glass slide through a cross linker (GMBS) and a self-assembled silane monolayer coating (APTES)).
Regarding Claim 17, Gurkan in view of Suresh discloses the biochip device of claim 1, the imaging system comprising: an optical attachment member for connecting the housing to a cellular phone; and software usable by the cellular phone for quantifying the adhered cells of interest (Gurkan, Para. [0012], the imaging system can include a mobile phone imaging system to visualize and quantify hemoglobin variant migration. The mobile phone imaging system can include a mobile telephone that is used to image   hemoglobin variant migration and a software application that recognizes and quantifies the hemoglobin band types and thicknesses to make a diagnostic decision. In some embodiments, the hemoglobin band types can include hemoglobin types CIA, S, F, and AO; Gurkan, [0087], the imaging system can include a mobile phone imaging system lo visualize and quantify hemoglobin variant migration. The mobile phone imaging system can include a mobile telephone that is used to image hemoglobin variant migration and a software application that recognizes and quantifies the hemoglobin band types and thicknesses to make a diagnostic decision. In some embodiments, the hemoglobin band types can include hemoglobin types CIA, S, F, and .

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gurkan (WO2016019142A1) in view of Suresh (WO2016090264), as applied to claim 1 above, in further view of Schee-Toellner et al. (US 20150376701A1, Pub date: 12/31/2015, hereinafter “Schee-Toellner”).
Regarding Claim 10, Gurkan in view of Suresh discloses the biochip device of claim 1. Gurkan in view of Suresh fails to explicitly disclose the fluid sample comprising synovial fluid and the cells of interest being white blood cells.
Schee-Toellner teaches analyzing cells in a fluid sample, the fluid sample comprising synovial fluid and the cells of interest being white blood cells (Abstract, the present invention relates to methods and uses of FcRL4 expression and optionally RANKL expressing B cells as biomarkers and therapeutic target for treatment of an autoimmune and/or chronic disease associated with joint inflammation; Para. [0007], useful as biomarkers for progression to autoimmune and/or chronic disease associated with joint inflammation: the presence of FcRL4 as RNA or as a B cell marker (FcRL4+ cells) in the synovium or blood; and/or the presence of RANKL-expressing B cells in the synovium or blood. Presence in the synovium may typically be determined by sampling the synovial tissue or fluid). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gurkan in view of Suresh with the teaching of Schee-Toellner for the purpose of detecting autoimmune and/or chronic disease as 
One of skill in the art would have a reasonable expectation of success in combining Gurkan in view of Suresh with Schee-Toellner because both are directed to a microfluidic device for analyzing white blood cells.
Additionally, it is noted that this claim limitation is not a positive limitation of the device since the sample is obviously not a structure as set forth in 112 (d) rejection.
Regarding Claim 11, Gurkan in view of Suresh and Schee-Toellner discloses the biochip device of claim 10, Gurkan further discloses the capturing agent comprising at least one antibody (Gurkan, Para. [0016], The housing includes at least one microchannel that defines at least one cell adhesion region. The at least one cell adhesion region is coated with at least one bioaffinity ligand that adheres a cell of interest when a fluid containing cells is passed through the at least one microchannel. The bioaffinity ligands can include ... a C146 antibody).

Schee-Toellner teaches the synovial fluid being treated with a hyaluronidase enzyme to decrease a viscosity of the synovial fluid (Schee-Toellner, Para. [0155], Synovial fluid was incubated with 1000 U/ml endotoxin-free hyaluronidase (Hyalasem, Wockhardt UK Ltd) at 37° C. for 15 mins to reduce viscosity. Mononuclear cells were isolated from synovial fluid and peripheral blood using density gradient centrifugation). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gurkan in view of Suresh with the teaching of Schee-Toellner for the purpose of aiding in the isolation of mononuclear cells from synovial fluid as taught by Schee-Toellner.
Additionally, it is noted that this claim limitation is not a positive limitation of the device since the sample is obviously not a structure as set forth in 112 (d) rejection.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gurkan (WO2016019142A1) in view of Suresh (WO2016090264) and Schee-Toellner (US 20150376701A1), as applied to claims 1, 10 and 11 above, in further view of Irimia et al. (US20090298067A1, Pub date: 12/03/2009, hereinafter “Irimia”).
Regarding Claim 12, Gurkan in view of Suresh and Schee-Toellner discloses the biochip device of claim 11. Gurkan in view of Suresh and Schee-Toellner fails to 
lrimia teaches a microfluidic device comprising adhesion/capture regions coated with capture antibody (Para. [0007), The invention features a method for isolating a desired cell from a sample by introducing the sample into a microfluidic device containing a binding moiety specific for the desired cell, allowing desired cells in the sample to bind to the binding moiety, and applying a shear stress to the microfluidic device so that desired cells remain bound while undesired cells do not; [0054], An exemplary embodiment of the invention provides a whole blood CD4+ T lymphocyte count assay using cell affinity chromatography in a microfluidic format. The device was functionalized with a specific antibody for affinity selection of target cells. Controlled shear stress applied in the microfluidic channel allows specific and efficient selection of CD4+ T cells), the antibody comprising at least one of a CD4+, CDS+, and CD66b+ antibody (Para. [0011], the binding moieties can be selected from antibodies, antibody fragments; [0012], the sample can be a blood sample, the binding moiety can bind to CD66, CD14, CD4, CDS, EpCAM, E-Selectin, or P-Selectin).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gurkan in view of Suresh and Schee-Toellner with the teaching of lrimia for the purpose of affinity isolation of specific cells as taught by lrimia (Para. [0007], The invention features a method for isolating a desired cell from a sample by introducing the sample into a microfluidic device containing a binding moiety specific for the desired cell).

Regarding Claim 14, Gurkan in view of Suresh and Schee-Toellner discloses the biochip device of claim 10. Gurkan in view of Suresh and Schee-Toellner fails to explicitly disclose the synovial fluid being diluted with PBS for reducing shear stress on the at least one microchannel. 
lrimia teaches a cellular fluid being diluted with PBS for reducing shear stress on the at least one microchannel (Para. [0101], To find optimal flow rate, we studied the effect of shear stress on the cell capture using flat microfluidic chambers with variable width and constant height along the chamber. The geometry of these chambers shown in FIG.14 is such that the shear stress varies linearly along the chamber length (FIG. 14E), permitting the study of a wide range of shear stresses for a given flow rate. Cultured lung cancer cells were spiked into PBS solution, and then passed through the HeleShaw chambers functionalized with EpCAMAb at a constant flow rate. As the shear stress decreases along the channel, the density of the cells adhered to the surface increases (FIGS. 14A-14C). The effect of shear stress on the cell adhesion through EpCAM antibody-antigen binding is plotted in FIG. 14F show 8 dyn/cm2 is the optimum shear rate, resulting in the capture of 200 cells/mm2 of functionalized capture surface).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gurkan in view of Suresh and Schee-Toellner with the teaching of lrimia for the purpose of optimization of shear stress for optimal cell capture as taught by lrimia (Para. (0101], The effect of shear stress on the cell adhesion through EpCAM 
One of skill in the art would have a reasonable expectation of success in combining Gurkan in view of Suresh and Schee-Toellner with Irimia because they are all directed to a microfluidic device using different shear stress for monitoring analytes.
Additionally, it is noted that this claim limitation is not a positive limitation of the device since the sample is obviously not a structure as set forth in 112 (d) rejection.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gurkan (WO2016019142A1) in view of Suresh (WO2016090264), as applied to claims 1 and 17 above, in further view of Afanasyev et al. (US 20100151474A1, Pub date: 06/17/2010, hereinafter “Afanasyev”).
Regarding Claim 18, Gurkan in view of Suresh discloses the biochip device of claim 17. Gurkan in view of Suresh fails to explicitly disclose the imaging system further comprising a lens, a diffuser, a light emitting diode (LED), and an LED holder.
Afanasyev teaches a biochip imaging system (Abstract, A multifunctional device for measuring fluorescence, luminescence and light transmission for diagnostics. A sample carrier is designed in the form of a biochip, cell, pan or microplate), the imaging system further comprising a lens (Para. (0060], Most of the known optical systems for the formation of the first optical system (11) make use of short focus lenses with a small working length), a diffuser (Para. [0135], The screen is illuminated uniformly by illuminators (39a, 39b) and diffuses illumination in all directions, including the direction towards the object on the rear surface (43) of the specimen carrier), a light emitting 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gurkan in view of Suresh with the teaching of Afanasyev for the purpose of providing multi-modal imaging of an immobilized diagnostic specimen as taught by Afanasyev (Para. [0008], In diagnostics devices biological specimens may be layered onto a solid carrier, for example, designed as slides [2] or biochips; [0034], Another object of this invention is the method for performing diagnostics tests of a specimen immobilized on a solid carrier or placed in a reaction mixture. In accordance with the method, a diagnostics mode is chosen from a group including measurements of fluorescent and luminescent radiation, light scattering or transmission).
One of skill in the art would have a reasonable expectation of success in combining Gurkan in view of Suresh with Afanasyev because both are directed to a microfluidic device using a imaging system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        February 23, 2022